PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,574,155
Issue Date:   21 Feb 17
Application No. 12/491,913
Filing or 371(c) Date: 25 Jun 2009
Attorney Docket No.   5005-0001 
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision in response to the renewed petition filed, 13 October 2021, under 37 CFR 1.378(b) to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent. 

The petition under 37 CFR 1.378(b) is GRANTED.

This patent expired on 22 February 2021, for failure to pay the 3.5 year maintenance fee. The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.  

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-6735.

The patent file is being forwarded to Files Repository.


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET